significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun ' re ein employer plan_year beginning in dear this letter constitutes notice that approval has been granted for the change in assumptions described below this approval applies for the plan_year beginning in and has been granted in accordance with sec_430 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa in granting this approval we have considered only the acceptability of the new assumptions and as necessary the method by which the transition is to be made between the prior and the new method accordingly we are not expressing any opinion as to the accuracy or acceptability of any calculations or other material submitted with your request please note that this letter addresses only issues arising under sec_430 of the code and the approval granted herein should not be read to imply that the plan as it stands satisfies the requirements of other sections of the code effective with the plan_year that began in the employer elected frozen airline plan funding relief under sec_402 of the pension_protection_act of ppa '06 then on date a law was enacted that allowed all pilots who reach age on or after that date to continue flying until age the proposed change in assumptions are in response to a subsequent study of pilot demographic experience from through completed in date by the plan's actuary further supplemented with pilot retirement rates for these proposed changes in assumptions would reduce the plans funding shortfall by more than dollar_figure million consequently approval is required pursuant to sec_430 of the code similar provisions appear in c b of the code prior to amendment by the ppa '06 similar provisions appear in c of erisa prior to amendment by the ppa '06 sec_430 of the code provides that no actuarial assumption may be changed that results in a decrease in the funding shortfall3 of the plan for the current plan_year that exceeds dollar_figure million or that exceeds dollar_figure million and i sec_5 percent or more of the funding target4 of the plan before such change without approval from the secretary this approval applies solely to the following revised assumptions used under the plan the revised form of payment for retirement-eligible active participants assumptions are as follows elect a lump sum form of payment elect a life_annuity elect a joint_and_survivor_annuity elect a joint_and_survivor_annuity the revised rates of retirement are shown in the following table age rate when filing form_5500 for the plan_year beginning in enter on an attachment to the schedule b actuarial information the date of this letter and label the attachment schedule b line change in actuarial assumptions approval date this ruling is directed only to the taxpayer that requested it sec_611 o k of the code provides that it may not be used or cited by others as precedent if you have any questions regarding this matter please contact office id at of our sincerely yours david m ziegler manager employee_plans actuarial group as defined in sec_430 of the code as defined in sec_430 of the code
